

115 SRES 446 ATS: Designating March 25, 2018, as “National Cerebral Palsy Awareness Day”.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 446IN THE SENATE OF THE UNITED STATESMarch 22, 2018Mr. Isakson (for himself, Mr. Casey, and Ms. Hassan) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating March 25, 2018, as National Cerebral Palsy Awareness Day.
	
 Whereas a group of permanent disorders of the development of movement and posture that are attributed to nonprogressive disturbances that occur in the developing brain is referred to as cerebral palsy;
 Whereas cerebral palsy, the most common motor disability in children, is caused by damage to 1 or more specific areas of the developing brain, which usually occurs during fetal development before, during, or after birth;
 Whereas the majority of children who have cerebral palsy are born with cerebral palsy, but cerebral palsy may be undetected for months or years;
 Whereas 75 percent of individuals with cerebral palsy also have 1 or more developmental disabilities, including epilepsy, intellectual disability, autism, visual impairment, or blindness;
 Whereas, according to information released by the Centers for Disease Control and Prevention— (1)the prevalence of cerebral palsy is not changing over time; and
 (2)an estimated 1 in 323 children has cerebral palsy;
 Whereas approximately 764,000 individuals in the United States are affected by cerebral palsy; Whereas, although there is no cure for cerebral palsy, treatment often improves the capabilities of a child with cerebral palsy;
 Whereas scientists and researchers are hopeful for breakthroughs in cerebral palsy research; Whereas researchers across the United States conduct important research projects involving cerebral palsy; and
 Whereas the Senate can raise awareness of cerebral palsy in the public and the medical community: Now, therefore, be it
	
 That the Senate— (1)designates March 25, 2018, as National Cerebral Palsy Awareness Day;
 (2)encourages each individual in the United States to become better informed about and aware of cerebral palsy; and
 (3)respectfully requests that the Secretary of the Senate transmit a copy of this resolution to the Executive Director of Reaching for the Stars: A Foundation of Hope for Children with Cerebral Palsy.